 
EXHIBIT 10.1

SIGNET
JEWELERS






Mr. Mark Light
4820 Stone Gate Blvd
Akron
Ohio
OH 44333






1 October 2010


Dear Mark:




The Board of Directors of Signet Jewelers Limited (the “Company”) values the
contributions you make to the Company greatly and expects that you will play an
important role in Mike Barnes’ transition into his position as the Company’s new
Chief Executive Officer, effective January 30, 2011.


In recognition of the confidence and regard in which you are held, your
continued contributions to the success of the Company, and in order to retain
your services to the Company and its subsidiaries, the Board of Directors has
agreed to make a cash payment to you of $750,000 (subject to legally required
deductions), provided that you continue to be an employee of the Company in good
standing on August 1, 2012.  The payment will be made as soon as practical
following that date.




Yours Sincerely,




Mark A. Jenkins
Group Company Secretary





